SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

232
CAF 11-00084
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF DREVONNE G., DESTINY G.,
AND DANTE G.
------------------------------------------        MEMORANDUM AND ORDER
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

DARRELL G., SR., RESPONDENT-APPELLANT.


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

BERNADETTE M. HOPPE, ATTORNEY FOR THE CHILD, BUFFALO, FOR DESTINY G.

KATHLEEN M. CONTRINO, ATTORNEY FOR THE CHILD, NORTH TONAWANDA, FOR
DANTE G.

EUGENE P. ADAMS, ATTORNEY FOR THE CHILD, BUFFALO, FOR DREVONNE G.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered November 30, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things, adjudged
that respondent abandoned the subject children and transferred
respondent’s guardianship and custody rights to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order terminating
his parental rights with respect to his three children on the ground
of abandonment. The father contends that his parental rights may not
be terminated because the children’s mother retained her parental
rights and the children were not freed for adoption. We reject that
contention (see Matter of Cayden L.R., 83 AD3d 1550; Matter of Peter
GG., 33 AD3d 1104, 1105; see also Matter of Charles FF., 44 AD3d 1137,
1139, lv denied 9 NY3d 817). Although “Social Services Law § 384-b
clearly encourages placing children in permanent homes, its language
does not prohibit termination of parental rights when the children are
not freed for adoption” (Peter GG., 33 AD3d at 1105). We conclude
that Family Court properly terminated the father’s parental rights
inasmuch as petitioner established by clear and convincing evidence
that the father “evince[d] an intent to forego his . . . parental
rights and obligations” (§ 384-b [5] [a]; see Matter of Annette B., 4
NY3d 509, 513, rearg denied 5 NY3d 783; Matter of Julius P., 63 NY2d
                                 -2-                           232
                                                         CAF 11-00084

477, 481). Contrary to his contention, the father failed to
demonstrate that “there were circumstances rendering contact with the
child[ren] or [petitioner] infeasible, or that he was discouraged from
doing so by [petitioner]” (Matter of Regina A., 43 AD3d 725, 725; see
also Matter of Alexander B., 277 AD2d 937; Matter of Markus R., 273
AD2d 919).




Entered:   June 8, 2012                        Frances E. Cafarell
                                               Clerk of the Court